Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 04/02/2021 is entered. Claims 1, 7, 9, 10, 12, 14, 16-17, and 18 are amended. Claims 2-6, 8, 15, 19-20 are canceled. New claims 21-29 are added. Claims 1, 7, 9-14, 16-18, and 21-29 are pending for examination.

Response to Arguments
2.	Applicant’s arguments, see pages 11-13, filed 04/02/2021, with respect to (i) rejection of claim 20 under 35 USC 112(d), (ii) rejection of claims 1-5, 10-20 under 35 USC  101, and (iii)  rejection of claims 1, 14, 18, and 20 under 35 USC 103 have been fully considered and are persuasive in view of the current amendments , specially made to independent claims 1, 14, and 18 and cancellation of claim 20 as discussed and suggested in the Non-final rejection mailed 01/19/2021. These rejections are withdrawn.

Allowable Subject Matter
3.	Claims 1, 7, 9-14, 16-18, 21-29 allowed. Claims 1, 14, and 18 are independent claims. Claims 7, 9-13 depend from claim 1. Claims 16-17, 21-24 depend from claim14, and claims 25-29 depend from claim18.
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references, reviewed the references cited in the IDS filed  10/20/2020. 

The following is an examiner’s statement of reasons for allowance:



Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions and the applicant’s replies, see pages 11-13, filed 04/02/2021, with respect to (i) rejection of claim 20 under 35 USC 112(d), (ii) rejection of claims 1-5, 10-20 under 35 USC  101, and (iii)  rejection of claims 1, 14, 18, and 20 under 35 USC 103 as being unpatentable over Deshpande (US20050138009), in view of Sivaraman (US20140032320) and in view of Whang et al.(US2G180174549). have been fully considered and are persuasive in view of the current amendments , specially made to independent claims 1, 14, and 18 and cancellation of claim 20 as discussed and suggested in the Non-final rejection mailed 01/19/2021, make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

With regards to independent claims 1, 14, and 18, the best  prior art of record, alone or combined of Deshpande (US20050138009), in view of Sivaraman (US20140032320) and in view of Whang et al.(US2G180174549), neither teaches nor renders obvious the limitations, as a whole, comprising, and the purchase request comprises an identifier of the target thumbnail; acquiring transaction data based on the purchase request; and sending the transaction data to an image receiving terminal associated with the purchase account after determining that the image purchasing terminal completes a payment operation of the target original image, wherein the transaction data are data of the target original image, the system further comprises an image providing device, and said acquiring transaction data based on the purchase request comprises: inquiring, based on the identifier of the target thumbnail in the purchase request, a third corresponding relationship between the identifier of the thumbnail and the authorized access path, to obtain the authorized access path of the target original image, wherein the authorized access path of the target original image is a path authorized to acquire the target original image, and the authorized access path comprises an access permission and a data acquisition address; sending a data Page 2acquisition request to the image providing device indicated by the data acquisition address, wherein the data acquisition request comprises the access permission; and receiving the data of the target original image, sent by the image providing device, based on the access permission, or the transaction data are authorized access paths of the target original image, and said acquiring transaction data based on the purchase request comprises: inquiring, based on the identifier of the target thumbnail in the purchase request, a third corresponding relationship between the identifier of the thumbnail and the authorized access path, to obtain the authorized access path of the target original image combined with the rest of limitations in the independent claims 1, 14 and 18.
The reasons for allowance for dependent claims 7, 9-13, 16, 21-24, 25-29 are the same as established above for the independent claims 1, 14, and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Fowler et al. [US Patent 9129307 ; see Abstract and col.1, line 58—col.2, line 6] discloses a computer-implemented method of selling an image, comprising receiving, by an image capture device, a wireless request from  user’s device for purchase of one or more images for a fee, wherein the request signal includes  one condition describing the one or more images, and an identifier corresponding to the requesting device, capturing, by the image 
(II)	Berg [US 20190065763 A1; see para 0006] discloses a client/server configuration in which the DICOM viewer is installed on a user's work station before images can be rendered.   An administration tool grants users access to the database and file permission, which then will allow the application to query the database for a list of images and relevant data for that user.
(iii)	Glasgow et al. [US 20160350826 A1; see paras 0016 and 0050] discloses systems and methods for facilitating transactions at a network-based image marketplace receiving a user request for an image including an identifier of a location, hosted by the image marketplace that depicts a particular location, wherein an application 112 accesses locally stored user permission data to determine wheth3r the user has authorized the uploading of the image. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625